internal_revenue_service number release date index number ------------------------- --------------------------------------------------- ---------------------------- -------------------------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-124954-06 date date ---------------------------------------------------------------------- ----------------------------------------------------------------------- ------------ --------------------------------------- ------------ legend taxpayer company-a station-a corporation z dear ---------------- this responds to your letter dated date requesting a ruling that a property exchange mandated by the federal communications commission fcc is an involuntary_conversion to which sec_1033 of the internal_revenue_code applies applicable facts taxpayer is the parent of a conglomerate of companies operating in the communications industry one of its subsidiaries company-a owns and operates a broadcast television station station-a pursuant to a license issued by the fcc the fcc regulates the use of our nation's electromagnetic spectrum recently the fcc has implemented a program designed to eliminate a serious interference problem that exists for public safety wireless communications_services such as police fire emt for convenience taxpayer and company-a shall be hereafter referred to interchangeably by the term taxpayer plr-124954-06 homeland security and other life-saving first responders the fcc determined that this interference could be eliminated by shifting some current mhz licensed services either to other portions of the mhz band or to the ghz band this action would make it possible to allocate to public safety communications a dedicated block of spectrum in the mhz band corporation-z presently operates on portions of the mhz band that will be allocated to public safety wireless communications_services the fcc has ordered that corporation-z relocate some of its operations to a portion of the ghz band mhz currently licensed to television broadcast stations for broadcast auxiliary services bas including station-a the primary use of bas is mobile electronic news-gathering eng principally providing on-the-spot television coverage of breaking news stories or other events of interest to the public in order to accommodate new licensees in the ghz band the fcc requires each bas broadcaster including taxpayer to cease using the mhz portion of the spectrum by a specified date and to limit future operations to a band of the spectrum narrower than that on which they currently operate the equipment presently owned by these broadcasters will not operate or will not operate without causing interference on the new bands assigned the fcc requires that these licensees be provided different equipment including equipment components to conduct their operations immediately upon the move to the newly authorized band location the fcc requires corporation-z to furnish this equipment and to pay related costs necessary to provide the incumbent bas broadcasters with comparable facilities replacement equipment the elements of comparability required of the bas replacement equipment are equivalent channel capacity both in the number of channels and in operational ability on the narrower bands equivalent signaling capability baud rate and access time coextensive geographic coverage and equivalent operating costs the replacement equipment is engineered to make possible substantially the same functionality on the new spectrum licensed to the bas broadcasters as available in the broadcaster's current operations corporation-z is obligated to pay the fcc us treasury dollar_figure billion for the newly- licensed ghz spectrum that it will use corporation-z will receive a credit toward sec_2 bas equipment makes possible live shots that are transmitted to the local television studio typically for integration into local news sports and entertainment programming and then broadcast to viewers station-a employs a number of bas mobile units installed in news trucks that are equipped with antennas transmitters and other equipment operating in the licensed ghz spectrum band station-a also maintains a number of central receive sites to which mobile units may transmit when for instance they are far from the studio central receive sites employ among other things receivers antennas and controllers and serve to relay the eng feed on to the studio for integration into the broadcast station-a also owns a number of portable transmitters that are employed on an as-needed basis finally station-a owns bas transmitters receivers and antennas that are installed in a helicopter for news gathering purposes plr-124954-06 this obligation for dollar_figure billion the fcc-determined value of its net disposition of access to spectrum in the mhz band it will also receive an aggregate credit currently estimated at dollar_figure4 billion for its payment of the actual costs of providing comparable facilities to relocated incumbents in both the mhz band including public safety licensees and the ghz band including bas broadcasters such as taxpayer the resulting estimated balance that will be owed to the fcc us treasury will be dollar_figure million the fcc requires that corporation-z provide all equipment and related costs or reimburse broadcasters for relocation costs incurred including those for replacement equipment integration testing and training costs to ensure that the replacement equipment provides comparable functionality to taxpayer the replacement equipment will be ordered by taxpayer the equipment currently used by taxpayer will be transferred to corporation-z it is anticipated that corporation-z will dispose_of the equipment as scrap because it will be unsuitable for any use permitted by the fcc taxpayer will receive only equipment that corporation-z provides under the fcc's comparable facilities standard taxpayer will be reimbursed for only those approved expenditures_for related necessary items such as the removal of old equipment and installation and testing of the replacement equipment taxpayer will have no opportunity as it might with conventional insurance proceeds for loss or damage to forego reinvestment in similar replacement_property or to keep the conversion proceeds for other purposes requested ruling taxpayer requests a ruling that the exchange of its current bas equipment for newly installed and tested equipment supplied by corporation-z pursuant to the fcc order is an involuntary_conversion of property into property similar_or_related_in_service_or_use to the property so converted under sec_1033 and that taxpayer will not recognize income or gain on the exchange appliable law and analysis sec_1033 provides that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into property similar_or_related_in_service_or_use to the property so converted no gain shall be recognized the cost of the replacement equipment itself represents the core relocation cost however the fcc also requires that corporation-z cover all costs of removing existing equipment which taxpayer has on towers and buildings and in helicopters trucks and studios and of installing the replacement equipment this equipment is part of an engineering system therefore costs for design integration testing and training will be incurred to ensure that the replacement equipment provides comparable functionality to taxpayer these costs must also be covered by corporation-z plr-124954-06 sec_1_1033_a_-2 of the income_tax regulations expressly provides that nonrecognition of gain is mandatory when property as a result of condemnation is involuntarily converted solely into property similar_or_related_in_service_or_use to the property so converted the basic purpose of sec_1033 is to allow a taxpayer to replace property or to continue an investment without realizing gain s e ponticos inc v commis40_tc_60 sec_1033 will apply to the facts of the present case if two requirements are met the bas equipment of taxpayer is compulsorily or involuntarily converted as a result of requisition or condemnation or threat or imminence thereof and the replacement equipment is similar_or_related_in_service_or_use to the equipment so converted these requirements are discussed below a conversion by condemnation or requisition of private property for purposes of sec_1033 a conversion by condemnation or requisition means the process by which private property is taken for public use without the consent of the property owner but upon the award and payment of just compensation revrul_57_314 1957_2_cb_523 the takings clause of the fifth_amendment of the united_states constitution states nor shall private property be taken for public use without just compensation the concept of a governmental taking for purposes of sec_1033 has two components there must be a taking of the taxpayer's rights in private property and the taking must be for public use sec_1033 taking for purposes of sec_1033 a taking by governmental authority includes the physical occupation of a taxpayer’s private property the forced sale of such property or in some circumstances the regulation against its otherwise lawful use in order to effect a public purpose with regard to a taking by regulatory action cases addressing the scope of a fifth_amendment taking are also instructive as to the scope of involuntary_conversions by condemnation or requisition for sec_1033 purposes for example the supreme court has recognized that government regulation of private property may in some instances be so onerous that its effect is tantamount to a direct appropriation compensable under the fifth_amendment 260_us_393 involved a state act prohibiting certain mining of coal in such a way as to diminish the support for surface structures in analyzing the effect of the state law prohibiting certain exploitation of coal mining rights the court noted that while property may be regulated to a certain extent if regulation goes too far it will be recognized as a taking mahon pincite further the court reasoned that to make it commercially impracticable to mine certain coal has very nearly the same effect for constitutional purposes as appropriating or destroying it id pincite plr-124954-06 building on this concept from mahon the court later stated that a regulatory action will constitute a taking if the regulation or action deprives an owner of all economically beneficial use of his property 505_us_1003 held that a state regulation barring development of two beachfront lots in a developed subdivision was a taking in lucas the court noted that while it has generally eschewed any 'set formula' for determining when a given regulation has gone too far under mahon the court recognized two categories of regulatory action that are compensable in the first the action effects a permanent physical invasion of the property and in the second the action denies all economically beneficial or productive use of the property id pincite the court stated that when the owner of real_property has been called upon to sacrifice all economically beneficial uses in the name of the common good that is to leave his property economically idle he has suffered a taking id pincite situations in which a governmental action has been found not to constitute a sec_1033 requisition or condemnation have generally involved governmental action compelling a taxpayer's transfer of property in the exercise of the police powers of the state in enforcing existing law including laws intended to protect its citizens' health well-being and safety generally a taking as a result of the exercise of governmental police powers will not qualify as an involuntary_conversion for example a taxpayer's court- ordered disposition of stock the ownership of which was in violation of the sherman anti-trust act does not constitute a taking for public use for purposes of sec_1033 revrul_58_11 1958_1_cb_273 see also revrul_57_314 1957_2_cb_523 the sale of rental properties in order to avoid compliance with building fire and health code requirements even though failure to comply would result in the owner's loss of the legal right to rent such properties does not fall within sec_1033 and revrul_77_370 1977_2_cb_306 the forced sale of real_property to satisfy delinquent taxes was not a conversion as contemplated in sec_1033 because the property was taken merely to satisfy a lien for delinquent taxes rather than for public use in the syllabus to the lucas opinion there is a concise distinction drawn between a compensable fifth_amendment taking and a mere exercise of police power because it is not consistent with the historical compact embodied in the takings clause that title to real_estate is held subject_to the state's subsequent decision to eliminate all economically beneficial use a regulation having that effect cannot be newly decreed and sustained without compensation being paid the owner however no compensation is owed if the state's affirmative decree simply makes explicit what already inheres in the title itself in the restrictions that background principles of the state's law of property and nuisance already place upon land ownership lucas pincite citing 179_us_141 plr-124954-06 public use requirement cases involving challenges to government action as a fifth_amendment taking are also instructive on the meaning of public use as that term is used in the context of involuntary_conversion by condemnation or requisition a public use includes the advancement of a public purpose by a transfer of ownership of privately-held property to i a governmental entity or ii a private enterprise provided that in each case there is an advancement of the broader and more natural interpretation of public use as public purpose kelo v city of new london 125_sct_2655 in kelo the city of new london connecticut approved a development plan to increase tax revenues create jobs and revitalize an economically depressed area the court noted that a broad understanding of public use had been the view of the court for over a century see eg 240_us_30 in finding that the development plan was a permitted taking under the fifth_amendment the court stated the public end may be as well or better served through an agency of private enterprise than through a department of government - or so congress might conclude we cannot say that public ownership is the sole method of promoting the public purposes of community redevelopment projects id pincite quoting 348_us_26 accordingly for purposes of sec_1033 it makes no difference in the present case that the existing equipment is being transferred to a third party for disposal as opposed to a governmental entity similarly for a public use under sec_1033 the scope of 'condemnation' is not restricted to takings for active uses the question rather is whether the taking is for a public use including the advancement of a public purpose b conversion into property similar_or_related_in_service_or_use with respect to owner-users of converted property replacement_property will be considered to be similar_or_related_in_service_or_use to the converted property if the physical characteristics and end uses of the converted and replacement properties are closely similar revrul_64_237 c b the tax_court has described the similar_or_related_in_service_or_use requirement as follows revrul_64_237 delineates between the functional use of property held by the taxpayer as an owner- user and property_held_for_investment but not used directly by the taxpayer ie property owned by a taxpayer but leased to another party for property to qualify as replacement_property for sec_1033 purposes the physical characteristics of and the taxpayer's relationship to the replacement_property must be similar to the physical characteristics of and the taxpayer's relationship to the converted property if a taxpayer is an owner user of the converted property as opposed to an owner lessor the required relationship of the taxpayer to the replacement_property is to continue as an owner user of the replacement_property plr-124954-06 t he reinvestment must be made in substantially_similar business property ellis d 58_tc_459 stated differently the statute requires a reasonably similar continuation of the petitioner's prior commitment of capital and not a departure from it harvey j 43_tc_736 while it is not necessary to acquire property which duplicates exactly that which was converted 306_f2d_207 8th cir rev'g 35_tc_1059 the fortuitous circumstance of involuntary_conversion does not permit a taxpayer to change the character of his investment without tax consequences see 303_f2d_326 2d cir rev'g 36_tc_224 65_tc_263 c sec_1033 is a relief provision in determining whether a given taxpayer's receipt of replacement_property qualifies under sec_1033 courts have long recognized that sec_1033 is a relief provision that should be liberally construed to effect its purpose e g 15_tc_79 interpreting former sec_112 the precursor to sec_1033 sec_1033 provides a means by which a taxpayer whose enjoyment of his property is interrupted without his consent may arrange to have that interruption ignored for tax purposes by returning as closely as possible to his original position maloof pincite citing 22_tc_1172 what is required is a reasonable degree of continuity in the nature of the assets as well as in the general character of the business id thus if the replacement_property continues the nature and character of the taxpayer's investment in or use of the converted property it qualifies as replacement_property for purposes of sec_1033 and gain is deferred application of law to facts a was there a condemnation or requisition for sec_1033 purposes to implement the fcc’s reallocation plan taxpayer is required to cease using certain portions of its equipment to avoid interfering with the new licensees of the reallocated spectrum the fcc-mandated clearing of the bas broadcasters' equipment under the plan is a condemnation within the meaning of sec_1033 the just compensation to be provided taxpayer for such taking consists of the replacement equipment itself and related installation and other capital costs that the fcc has ordered corporation-z to pay the required comparable facilities as described above such costs paid_by corporation-z offset dollar-for-dollar the amount otherwise payable by corporation-z to the fcc us treasury thus the net effect of this offset is that the cost of replacement is borne by the fcc us treasury as part of its regulation of spectrum to promote the general_public interest the fcc reallocates spectrum to other purposes and relicenses the use of allocated spectrum plr-124954-06 among both public and private users a given licensee has no personal_property rights vis-a-vis the fcc in its fcc license beyond the limited specific terms of the license itself the communications act of the act provides pincite u s c sec_301 that the act’s purpose is among other things to maintain the control of the united_states over all the channels of radio transmission and to provide for_the_use_of such channels but not the ownership thereof by persons for limited periods of time under license granted by federal authority and no such license shall be construed to create any right beyond the terms conditions and periods of the license sec_316 of the act provides that any station license or construction permit may be modified by the commission either for a limited time or for the duration of the term thereof if in the judgment of the commission such action will promote the public interest convenience and necessity or cause a party to be more fully in compliance with the provisions of this act or of any treaty ratified by the united_states therefore the fcc's reallocation of spectrum for other uses and the relicensing of such spectrum to new licensees is in itself a regulatory act that does not result in a conversion of any private property rights of the licensee in the license or the spectrum however the reallocation of spectrum here has resulted in the condemnation of taxpayer's related equipment generally telecommunications equipment including bas equipment may be used only pursuant to and in accordance with fcc authorization and only upon the equipment's compliance with the fcc's technical rules for the radio services in which it is employed sec_302 of the act provides in part that the commission may consistent with the public interest convenience and necessity make reasonable regulations governing the interference potential of devices which in their operation are capable of emitting radio frequency energy by radiation conduction or other means in sufficient degree to cause harmful interference to radio communications it further provides that such regulations shall be applicable to the use of such devices sec_303 of the act provides in part that the commission shall as public convenience interest or necessity requires - e regulate the kind of apparatus to be used with respect to its external effects and the purity and sharpness of the emissions from each station and from the apparatus therein and f make such regulations not inconsistent with law as it may deem necessary to prevent interference between stations and to carry out the provisions of this act when the fcc reallocated certain portions of spectrum previously used by taxpayer changed the frequency definitions for the new narrower channels allocated for bas use and ordered that different equipment be provided to assure continuity of essential broadcast services without interruption it rendered taxpayer’s present equipment completely unusable as of the band clearing date this action constituted a regulatory fifth_amendment taking under mahon and lucas supra as previously noted an involuntary_conversion may occur even without a physical taking of the old equipment if the reallocated spectrum and the equipment are conceived as one economic unit then it is more evident that the reallocation of spectrum under these facts is tantamount to the taking of the equipment plr-124954-06 this economic unit approach was applied in 30_tc_741 when the taxpayer sold property physically adjacent to and used in connection with certain converted property under those facts the tax_court determined that the subsequent sale was encompassed within the involuntary_conversion under the economic unit analysis the court recognized that certain business_assets are so necessarily intertwined that the condemnation of a portion of such assets is in effect a conversion of all of the assets of the economic unit the service has formally recognized this same economic unit approach for determining the scope of involuntary_conversions under sec_1033 revrul_59_361 1959_2_cb_183 taxpayer's case is analogous to the economic unit rule the current bas spectrum and the equipment permitted by the fcc for use on such band form an economic unit the reallocation and relicensing of the spectrum while not in itself a taking of any property right of taxpayer in the license or spectrum necessitates the removal and replacement of the existing bas equipment this circumstance constitutes an involuntary_conversion of taxpayer's equipment when as here the fcc requires a broadcaster to discontinue use of its own equipment rendering such equipment useless for any purpose and provides for functionally comparable non- interfering replacement equipment for the broadcaster the previously-used equipment has been converted into similar_property b w as the condemnation or requisition for a public purpose the fcc's clearing of the bas equipment and provision of comparable equipment for efficient uninterrupted bas service as part of a larger project intended to promote the general_public good is a taking for a public use under sec_1033 in fact since the fcc is charged by congress with acting to promote the fair use of spectrum in the public interest all its actions are presumptively undertaken in furtherance of that public purpose in addition and more specifically the particular public use driving the reallocation of spectrum is the enhancement of the communications abilities of the nation's public safety first responders further the fcc sought to ensure the continuity of bas with minimal disruption to television broadcast services to the public because bas is a part of the broadcast system by which emergency information is provided to the american public such a condemnation for the advancement of public purposes is analogous to the type of public use described by the supreme court in kelo as required in a fifth_amendment taking as part of the spectrum reallocation plan taxpayer 's existing bas equipment is required to be taken out of service to prevent interference with new users of part of the spectrum formerly licensed to taxpayer mhz-2025 mhz this equipment will most likely be scrapped upon its transfer to corporation-z to guard against future interference the kelo case makes clear that the concept of public purpose is to be defined broadly with proper deference to the legislative or agency judgment implementing such public purpose the court explained that f or more than a century our public use jurisprudence has widely eschewed rigid formulas and intrusive scrutiny plr-124954-06 in favor of affording legislatures broad latitude in determining what public needs justify the use of the takings power kelo pincite through the act congress delegated plenary powers to the fcc to regulate use of the public spectrum the court in kelo stated that once the question of the public purpose has been decided the amount and character of the land to be taken for the project and the need for a particular tract to complete the integrated_plan rests in the discretion of the legislative branch id pincite citing berman pincite here since the fcc's purpose in regulating the spectrum eliminating interference for public safety users and ensuring the continuation of bas is clearly for the public benefit the particular details of implementation of this mandate is within the fcc's purview and discretion the plan for reallocation of spectrum is for the advancement of a public purpose both for fifth_amendment and sec_1033 purposes c was the replacement_property similar_or_related_in_service_or_use to the converted property taxpayer will receive replacement equipment which will enable it to continue operations without interruption and with comparable functionality on the remaining licensed bandwidth pursuant to the fcc order corporation-z must provide the broadcasters with comparable facilities comparable facilities are those that will provide the same level of service as the incumbent’s existing facilities with transition to the new facilities as transparent as possible to the public end users of the broadcast services specifically the bas replacement equipment must provide all the following elements of comparability equivalent channel capacity both in the number of channels and in operational ability on the narrower bands equivalent signaling capability baud rate and access time coextensive geographic coverage and equivalent operating costs it is not necessary to acquire property which duplicates exactly that which was converted maloof pincite citing loco realty co v commissioner supra thus the fact that the new equipment may be more valuable or may employ more efficient circuitry than the converted equipment in that it uses digital rather than analog circuitry does not matter for purposes of sec_1033 since all that sec_1033 requires is a reasonable degree of continuity in the nature of the assets as well as in the general character of the business the replacement equipment received by taxpayer will be similar_or_related_in_service_or_use to that rendered worthless by the fcc action id pincite the fcc’s reallocation plan requires the new equipment provided to taxpayer to be equivalent in functionality this requires comparable eng operations on seven bas operating channels each of which is approximately mhz narrower than the channels on which taxpayer currently operates the independent transition administrator appointed by the fcc and corporation-z's own financial self-interest assure that the equipment provided will be neither more nor less than necessary to provide taxpayer with comparable facilities in addition taxpayer an owner-user of the converted equipment will continue to be an owner-user rather than an owner-lessor of the replacement equipment therefore the replacement equipment is similar_or_related_in_service_or_use to the converted equipment plr-124954-06 in summary the fcc has implemented a spectrum reallocation plan to improve the communications capabilities of the nation's public safety first responders under this plan incumbent bas broadcasters including taxpayer must relocate to different and narrower frequency assignments such relocation necessitates and the fcc order requires taxpayer to cease using certain of its existing equipment the use of which would otherwise cause interference with the new users of the reallocated and relicensed spectrum and renders that equipment useless pursuant to the fcc order taxpayer will be provided with comparable facilities that is replacement equipment that will allow taxpayer to continue its operations primarily eng on the new and narrower spectrum licensed to it under the plan the cost will be borne initially by corporation-z and ultimately by the fcc us treasury this mandated replacement to facilitate the plan is an involuntary_conversion within the provisions of sec_1033 and non-recognition of gain is mandatory under sec_1_1033_a_-2 ruling sec_1 taxpayer’s exchange of its current bas equipment for newly installed and tested equipment supplied by corporation-z pursuant to the fcc order is an involuntary_conversion of property into property similar_or_related_in_service_or_use to the property so converted under sec_1033 taxpayer will not recognize gain on the exchange disclaimers and limitations except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant plr-124954-06 enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 sincerely michael j montemurro branch chief branch income_tax accounting cc
